                                                                                         Department of Revenue
                                                                                                955 Center St NE
          Kate Brown, Governor                                                             Salem, OR 97301-2555
                                                                                            www.oregon.gov/dor



                                                                            Date:            November 18, 2019

          ERIC L SILVA                                                      Letter ID:       L1901978944
          26755 BLANKENSHIP RD
          BEAVER OR 97108-9734




                                        Notice and Demand to File

Debtor:                          ERIC L. SILVA
Bankruptcy Case Number: 19-34037-PCM12
Account(s) and period(s):
Personal Income Tax Return for 2018.

Our records show that you haven’t filed the return(s) shown above. This notification is a demand
for you to file. You’re required by law to file a return when requested by us (ORS 314.370). Please
send your tax return(s) and this letter to us at the address above. You should also send a copy of
your return to your attorney.

If you don’t file the requested return(s), we’ll calculate the tax that you owe and charge penalties
and interest based on the information we have [ORS 305.265(10)]. We’ll then file a claim in your
bankruptcy for that amount.

Penalties we may charge:

•   5 percent – failure to pay timely.
•   20 percent – failure to file and pay timely.
•   25 percent – failure to file.
•   100 percent – failure to file for three years in a row.
•   100 percent – failure to file in order to evade tax.

We also charge these penalties if you:

•   File a frivolous return – $250.
•   Significantly under report your taxable income – 20 percent of the tax that you don’t report.

In most cases, total penalty is limited to 100 percent of the unpaid tax.

If you weren’t required to file, you must state that reason in writing. Send the signed statement to
the address above.




                          Case 19-34037-pcm12        Doc 38     Filed 11/18/19
November 18, 2019                              Page 2                  Letter ID:       L1901978944




/s/ Richard Hennessey, Bankruptcy Unit
Personal Tax and Compliance
(503) 779-3012

Please Note: We’re sending a copy of this to the Bankruptcy Court. The court has advised us that
the court may, sua sponte, treat this letter as an objection to confirmation of the plan and make a
motion to dismiss. If the returns aren’t filed prior to the confirmation hearing, the court will decide
at the confirmation hearing whether to dismiss your case or to continue the hearing to allow you to
file the returns.


cc:   Bankruptcy Court
      Bankruptcy Trustee
      Attorney




Do you have questions or need help?
www.oregon.gov/dor
(503) 378-4988 or (800) 356-4222
questions.dor@oregon.gov
Contact us for ADA accommodations or assistance in other languages.




                      Case 19-34037-pcm12           Doc 38     Filed 11/18/19
                                                                                             Department of Revenue
                                                                                                    955 Center St NE
         Kate Brown, Governor                                                                  Salem, OR 97301-2555
                                                                                                www.oregon.gov/dor




                                           Certificate of Service


Case Number:19-34037-PCM12
Debtor(s) Name: ERIC L. SILVA
_________________________________________________________________________________________________________________

I certify that on November 18, 2019 copies of the Objection to Confirmation (Notice and Demand to
File letter) were mailed to:

Electronically transferred (ECF) to addressee(s) as follows:
Addressee(s):


VIRGINIA ANDREWS BURDETTE, TRUSTEE

NICHOLAS HENDERSON

First class mail to addressee(s) as follows:
Addressee(s):

ERIC L SILVA
26755 BLANKENSHIP RD
BEAVER OR 97108-9734




/s/ Richard Hennessey, Bankruptcy Unit
Personal Tax and Compliance
Phone: (503) 779-3012
Fax: (503) 945-8735




                         Case 19-34037-pcm12              Doc 38      Filed 11/18/19
